Case 2:17-cV-1O467-|\/|CA-LDW Document 34 Filed 11/05/18 Page 1 of 5 Page|D: 284
Case 2:17-cv-10467-MCA-LDW Document 33-1 Filed 11/02/18 Page 1 of 5 Page|D: 279

UNITED STATES DISTR_ICT COURT

 

 

DISTRICT OF NEW IERSEY
CARMIGNAC GESTION, S.A., ECF Case
Document Electronically Filed
Plaintiff,
v.
Civil Action No. 2: 17-CV-l 0467-MCA-LDW
PERRIGO COMPANY PLC, et al.,
Def`endants.
FIRST MANHA'I"I`AN CO.,
Plaintiff,
v. Civil Action No. 2:18-CV~02291-MCA-LDW
PER.RIGO COMPANY PLC, et al.,
Defcndants.

 

MANNING & NAPIER ADVISORS, LLC,

Plaintiff,

v. Civil Action No. 2:18-CV-00674-MCA-LDW
PERRIGO COMPANY PLC, et al.,

Defendants.

VVVV\-J\-/V\-/V\-/V\_/\_I\_/\_/\_/\_/\_/\_/\_J\..J\_/\_JV\_JW`_/\_J\-/\_/`_J\_/V\_l\_/W\/\_J\/\.JW

 

Case 2:17-cV-1O467-|\/|CA-LDW Document 34 Filed 11/05/18 Page 2 of 5 Page|D: 285
Case 2:17-cv-10467-|V|CA-LDW Document 33-1 Filed 11/02/18 Page 2 of 5 Page|D: 280

STIPULATION AND [PROPOSEDI ORDER

WHEREAS, on August 27, 2018, the parties to the above-captioned actions entered into
stipulations requiring defendants Perrigo Company plc (“Pem`go”), Joseph C. Papa, and Judy L.
Brown (collectively, “Defendants”) to move, answer, or otherwise respond to the complaints in
the above-captioned actions on or before November 6, 2018, which were so-ordered by the Court
on August 28, 2018;

WHEREAS, on 0ctober 29, 2018, a complaint was filed in an action captioned
Nationwide Mutual Funds. et al. v. Perrz`go Company plc et al., Civ. No. 2:18-cv-15382 (the
“Nationwide Action,” and, together with the above-captioned actions, the “Actions”);

WHEREAS, the complaint in the Nationwide .Action involves claims, allegations, and
parties that significantly overlap with the claims, allegations, and parties described in the
complaints in the above-captioned actions;

WI-IEREAS, the parties have agreed that Defendants shall move, answer, or otherwise
respond to the complaint in the Nationwide Action on or before November 20, 2018;

WHEREAS, the parties agree that, for purposes of judicial efficiency, the deadline for
Defendants to move, answer, or otherwise respond to the complaints in the above-captioned
actions should be extended from November 6, 2018 to November 20, 2018 so that the same
response date and briefing schedule shall apply in the above-captioned actions and in the
Nationwide Action; and

WHER_EAS, after conferring, the parties hereto believe the below schedule is fair and
reasonable

NOW, THEREFORE, IT IS HEREBY ST]PULATED AND AGREED by the parties

hereto, through their undersigned counsel, as follows:

Case 2:17-cV-1O467-|\/|CA-LDW Document 34 Fi_|ed 11/O5/18 Page 3 of 5 Page|D: 286
Case 2:17-cv-10467-MCA-LDW Document 33-1 Fl|ed 11102/18 Page 3 of 5 Page|D: 281

1. Defendants shall move, answer, or otherwise respond to the complaints in the
above-captioned actions on or before November 20, 2018.
2. ln the event that Def`endants file a motion to dismiss in any of the Actions,

a. Defendants shall submit a single motion, a single opening brief, and a single
reply brief addressing the allegations and claims that Defendants are seeking
to have dismissed in any of the Actions and addressing the allegations and
claims relevant to each of the Defendants;

b. Plaintiffs shall submit a single opposition brief addressing the allegations and
claims that Defendants are seeking to have dismissed in any of the Actions
and addressing the allegations and claims relevant to each of the Defendants;
and

c. The following schedule and page limitations shall govern the Defendants’

motion to dismiss:

 

Document Prior Deadline Proposed Deadline Page Limit (in a
lZ-point
proportional font
such as Times
New Roman 12)
Defendants’ motion November 6, November 20, 2018 30 pages

to dismiss 2018
Plaintiffs’ opposition January 7, 2019 January 24, 2019 30 pages
to Def`endants’
motion to dismiss
Det`endants’ reply in February 6, 2019 February 25, 2019 15 pages
further support of
Def`endants’ motion
to dismiss

 

 

 

 

 

 

 

 

 

Case 2:17-cV-1O467-|\/|CA-LDW Document 34 Filed 11/O5/18 Page 4 of 5 Page|D: 287

Case 2:17-cv-10467-MCA-LDW Document 33-1 Filed 11102/18 Page 4 of 5 Page|D: 282

Dated: November l, 2018
SEEGER WEISS, LLP

/£/_Christonher A. Seeger
Christopher A. Seeger

55 Challenger Road, 6th Floor
Ridgefield Park, NJ 07660
Telephonc: (973) 639-9100
cseeger@seegerweiss.com

KESSLER TOPAZ
MELTZER & CHECK LLP

Darren J. Check

David Kessler

Matthew L. Mustokot`f

Michelle M. Newcomer

Margaret E. Mazzeo

Joshua A. Materese

280 Kiug of Prussia Road

Radnor, PA 19087

Telephonc: (610) 667-7706

Attomeysfor Plar'ntr'f]."r

GREENBAUM ROWE SMITH & DAVIS LLP

/s/Alan S. Naar

A]an S. Naar

99 Wood Avenue South
Iselin, New Jersey 08830
Telephonc: (732) 549-5600
Facsimile: (732) 549-1881
anaar@greenbaumlaw.com

FRIED, FRANK, HARRIS, SHRIVER &
JACOBSON LLP

J ames D. Wareham (pro hac vice)

Jarnes E. Anklam {pro hac vice)

801 17th Street, NW

Washington DC 20006

Telephonc: (202) 639-7000

Facsimile: (202) 639-7003

james.wareham@friedfi'ank.com

james.anklam@friedfrank.com

Samuei P. Groner (pro hac vice)
One New York Plaza

New York, New York 10004
Telephonc: (212) 859-8000
Facsimile: (212) 859-4000
samuel.groner@friedt`rank.com

Connselfor Defendant Perrigo Company plc
GIBSON, DUNN & CRUTCHER LLP

/s/ Reed Brods

Reed Brodsky (pro hac vice)
Aric H. Wu (pro hac vice)
Marshall R. King

200 Park Avenue

New Yorl<, New York 10016-0193
Telephonc: (212) 351-4000
Facsimile: (212) 351-4035
rbrodsky@gibsondunn.com
awu@gibsondunn.com
mking@gibsondunn.com

C ounsel for Defendant Joseph C. Papa

Case 2:17-cV-1O467-|\/|CA-LDW Document 34 Fi_|ed 11/O5/18 Page 5 of 5 Page|D: 288
Case 2:17-cv-10467-MCA-LDW Document 33-1 Fl|ed 11/02/18 Page 5 of 5 PagelD: 283

17790178

SULLIVAN & CROMWELL LLP

/s/Jolm L. Hardim_@

John L. Hardiman {pro hac vice)
Bn'an T. Frawley

Michael P. Devlin (pro hac vice)
125 Broad Street

New York, NY 10004

(202) 558-4000
hardimanj@sullcrom.com
frawleyb@sullcrom.com
devlinm@sullcrom.com

Cotmselfor Defendant Judy L. Brown

(’*”/‘/2013

x
so oRDERED THIs_jDAY or 111 1315 "L

 

jan t aaa am

!;7 . cme ox
U. . .

 

 

